AO 245B (CASDRev. 02/18) Judgment in a Criminal Case


                                      UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA
             UNITED STATES OF AMERICA                                       JUDGMENT IN A CRIMINAL CASE
                                 V.                                         (For Offenses Committed On or After November 1, 1987)
                JANETH FLORES-CANTU (1)
                                                                               Case Number:         3:20-CR-00413-JAH

                                                                            Thomas S. Sims
                                                                            Defendant's Attorney
REGISTRATION NO.                            29604-508
• -
THE DEFENDANT:
IZI pleaded guilty to count(s)                1 of the Information
D    was found guilty on count(s)
     after a plea of not guilty

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

    Title and Section / Nature of Offense                                                                 Count
    8:1326 - Attempted Reentry of Removed Alien (Felony)                                                  1




     The defendant is sentenced as provided in pages 2 through                        2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D    The defendant has been found not guilty on count(s)

D    Count(s)                                                                     dismissed on the motion of the United States.

IZI Assessment : $100.00 waived

     JVTA Assessment*: $
•    -
     *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
IZI No fine                    •      Forfeiture pursuant to order filed                                               , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.




                            Mar 03 2020

                               s/ TrishaF




                                                                                                                       3 :20-CR-00413-JAH
AO 245B (CASD Rev. 02/ 18) Judgment in a Criminal Case

DEFENDANT:                 JANETH FLORES-CANTU (1)                                                 Judgment - Page 2 of 2
CASE NUMBER:               3 :20-CR-00413-JAH

                                                   IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 4 months




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 ~     The court makes the following recommendations to the Bureau of Prisons:

       Incarceration in the Western region to facilitate family visits




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant shall surrender to the United States Marshal for this district:
       •     at                             A.M.              on
                                                                   -------------------
       •     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
I have executed this judgment as follows:

       Defendant delivered on                                            to
                                --------------
at - - - - - - - - - - - - , with a certified copy of this judgment.


                                                                UNITED STATES MARSHAL



                                    By                     DEPUTY UNITED STATES MARSHAL



                                                                                                 3 :20-CR-00413-JAH
